                       UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                             :
THE CHARTER OAK FIRE INSURANCE               :
COMPANY as subrogor of BRAYMAN               :  CIVIL ACTION
CONSTRUCTION CORPORATION,                    :
            Plaintiff,                       :
      v.                                     :  NO. 19-0471
                                             :
ALFRED BENESCH & COMPANY,                    :
            Defendant/Third Party Plaintiff, :
                                             :
      v.                                     :
                                             :
TRUMBULL CORPORATION,                        :
            Third Party Defendant,           :
__________________________________________:

                                         ORDER

       AND NOW, this       31st day of March, 2020, upon consideration of the Motion to

Dismiss the Third Party Complaint filed by Trumbull Corporation (ECF No. 31) and the

Response in Opposition by Alfred Benesch & Company (ECF No. 32),

       IT IS ORDERED that, consistent with the Memorandum filed on this date, the

Motion to Dismiss is GRANTED as to the claim for contractual indemnification in

Count I of the Third Party Complaint, and the Motion to Dismiss is DENIED in all other

respects.

       IT IS FURTHER ORDERED that Trumbull Corporation shall file its response

to the Third Party Complaint within ten (10) days of the date of this Order.


                                                     BY THE COURT:


                                                     __/s/ Henry S. Perkin___________
                                                     HENRY S. PERKIN
                                                     United States Magistrate Judge
